


110 HR 1493 IH: Public Transportation and Rail

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1493
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Mica (for
			 himself, Mr. Duncan,
			 Mr. Shuster,
			 Mr. Young of Alaska,
			 Mr. Petri,
			 Mr. Coble,
			 Mr. Ehlers,
			 Mr. LaTourette,
			 Mr. Gary G. Miller of California,
			 Mr. Hayes,
			 Mr. Brown of South Carolina,
			 Mr. Platts,
			 Mr. Mack, Mr. Kuhl of New York,
			 Mr. Westmoreland,
			 Mrs. Schmidt,
			 Mr. Boustany,
			 Mrs. Drake,
			 Ms. Fallin, and
			 Mr. Buchanan) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to make
		  grants to public transportation agencies, over-the-road bus operators,
		  railroads, and other certain entities to improve security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Transportation and Rail
			 Security Assistance Act of 2007.
		IPublic
			 Transportation security
			101.Findings;
			 purpose
				(a)FindingsCongress
			 finds that—
					(1)throughout the
			 world, public transportation systems have been a primary target of terrorist
			 attacks, causing countless deaths and injuries;
					(2)5,800 public
			 transportation agencies operate in the United States;
					(3)14,000,000 people
			 in the United States ride public transportation each work day;
					(4)safe and secure
			 public transportation systems are essential to the Nation’s economy and for
			 significant national and international public events;
					(5)the Federal
			 Transit Administration has invested $84,500,000,000 since 1992 for construction
			 and improvements to the Nation’s public transportation systems;
					(6)the Federal
			 Government appropriately invested $19,600,000,000 in fiscal years 2002 through
			 2006 to protect the Nation’s aviation system and its 2,000,000 daily
			 passengers;
					(7)the Federal
			 Government invested $380,000,000 in fiscal years 2003 through 2006 for grants
			 to protect public transportation systems in the United States;
					(8)the Federal
			 Government has invested $9.00 in aviation security improvements per passenger,
			 but only $0.01 in public transportation security improvements per
			 passenger;
					(9)the Government
			 Accountability Office, the Mineta International Institute for Surface
			 Transportation Policy Studies, the American Public Transportation Association,
			 and other experts have reported an urgent need for significant investment in
			 transit security improvements;
					(10)Federal financial
			 assistance for transit security improvements should be separate from and
			 supplementary to funding for longstanding Federal programs for investment in
			 public transportation infrastructure;
					(11)the final report
			 of the National Commission on Terrorist Attacks Upon the United States (also
			 known as the 9/11 Commission) found that the Federal Government
			 should—
						(A)identify and
			 evaluate the transportation assets that need to be protected, set risk-based
			 priorities for defending them, and select the most practical and cost-effective
			 ways of doing so;
						(B)develop a plan, a
			 budget, and funding to implement the effort; and
						(C)assign roles and
			 missions to the relevant authorities (Federal, State, regional, and local) and
			 to private stakeholders;
						(12)the final report
			 of the 9/11 Commission also found that homeland security assistance should be
			 based strictly on an assessment of risks and vulnerabilities; and
					(13)the Federal
			 Government has a duty to deter and mitigate, to the greatest extent
			 practicable, threats against the Nation’s public transportation systems.
					(b)PurposeThe
			 purpose of this title is to provide grants to public transportation agencies
			 and over-the-road bus operators to improve security in a manner consistent with
			 the recommendations of the 9/11 Commission described in subsections (a)(11) and
			 (a)(12).
				102.DefinitionsIn this title, the following definitions
			 apply:
				(1)Public
			 transportationThe term public transportation has
			 the meaning given the term in section 5302(a) of title 49, United States
			 Code.
				(2)Public
			 transportation security assessmentThe term public
			 transportation security assessment means a risk assessment (including a
			 criticality or vulnerability assessment) of a public transportation system
			 conducted pursuant to the annex executed under section 3028(b) of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 (49 U.S.C. 5321 note; 119 Stat. 1624).
				(3)SecretaryThe
			 term Secretary means the Secretary of Transportation, except as
			 otherwise specifically provided.
				103.Components of
			 security assessments and prioritized plans
				(a)Security
			 assessmentsThe Secretary
			 shall request that the Secretary of Homeland Security take necessary actions to
			 ensure that the public transportation security assessment of each public
			 transportation system identifies—
					(1)the critical
			 assets of the public transportation system;
					(2)threats to those
			 assets;
					(3)security
			 weaknesses in the public transportation system and its assets;
					(4)redundant and
			 backup systems required to ensure the continued operation of critical elements
			 of the public transportation system in the event of an attack or other
			 incident; and
					(5)the extent to
			 which public transportation employees, including bus and rail operators,
			 mechanics, customer service personnel, maintenance employees, transit police,
			 and security personnel, have received training in security awareness and public
			 transportation system emergency response procedures.
					(b)Prioritized
			 plansA public transportation
			 agency that has received an assessment described in subsection (a) shall
			 develop, in consultation with the Secretary of Homeland Security, a prioritized
			 plan of needed capital and operational security improvements based on the
			 results of the assessment.
				104.National public
			 transportation security needs assessment
				(a)In
			 generalThe Secretary shall develop a national public
			 transportation security needs assessment (in this section referred to as the
			 national assessment) to determine the total costs of needed
			 capital and operational security improvements for the Nation’s public
			 transportation systems.
				(b)Use of
			 prioritized plans developed by public transportation agenciesThe
			 Secretary shall develop the national assessment based on prioritized plans
			 developed by public transportation agencies under section 103(b).
				(c)Recommended
			 funding levelsThe national
			 assessment shall include recommended funding levels for each of fiscal years
			 2008 through 2010 for carrying out the capital security assistance program
			 authorized by section 105(a) and the operational security assistance program
			 authorized by section 105(b).
				(d)ReportNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 transmit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate a report containing the national assessment.
				105.Security
			 assistance grants
				(a)Capital security
			 assistance program
					(1)In
			 generalThe Secretary shall make grants directly to eligible
			 public transportation agencies for capital security improvements described in
			 paragraph (2).
					(2)Allowable use of
			 fundsGrant funds received under paragraph (1) shall be used
			 for—
						(A)tunnel protection
			 systems;
						(B)perimeter
			 protection systems;
						(C)redundant critical
			 operations control systems;
						(D)chemical,
			 biological, radiological, or explosive detection systems;
						(E)surveillance
			 equipment;
						(F)inspection
			 technology;
						(G)interoperable communications systems and
			 equipment, including mobile service equipment to provide access to 911
			 emergency services in an underground fixed guideway system;
						(H)emergency response
			 equipment;
						(I)fire suppression
			 and decontamination equipment;
						(J)global positioning
			 or automated vehicle locator type system equipment;
						(K)evacuation
			 improvements;
						(L)security training
			 for transit employees, including bus and rail operators, mechanics, customer
			 service employees, maintenance employees, transit police, and security
			 personnel;
						(M)live or simulated
			 drills; and
						(N)other capital
			 security improvements.
						(3)Government’s
			 shareA grant for a capital security improvement project under
			 this subsection shall be for 80 percent of the net project cost of the project.
			 The recipient may provide additional local matching amounts.
					(b)Operational
			 security assistance program
					(1)In
			 generalThe Secretary shall make grants directly to eligible
			 public transportation agencies for operational security improvements described
			 in paragraph (2).
					(2)Allowable use of
			 fundsGrant funds received under paragraph (1) shall be used
			 for—
						(A)public awareness
			 campaigns for enhanced public transportation security;
						(B)canine patrols for
			 chemical, biological, or explosives detection;
						(C)overtime
			 reimbursement for enhanced security personnel during significant national and
			 international public events, consistent with the priorities established under
			 subsection (e); and
						(D)other appropriate
			 security improvements identified under subsection (e), including hiring
			 additional security personnel determined necessary under subsection (e), but
			 excluding routine, ongoing personnel costs.
						(3)Government’s
			 shareA grant for an operating security improvement project under
			 this subsection may not exceed 50 percent of the net project cost of the
			 project.
					(c)EligibilityA public transportation agency shall be
			 eligible for a grant under this section if the agency has received or is
			 undergoing a public transportation security assessment.
				(d)Allocations
					(1)In
			 generalThe Secretary, in
			 consultation with the Secretary of Homeland Security, shall allocate grant
			 funds under this section based on the results of public transportation security
			 assessments described in section 103(a) and in a manner that prioritizes the
			 award of grant funds each fiscal year based on risk, consequences,
			 vulnerability, and threat.
					(2)Response to
			 urgent threatsAfter providing written notice to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate, the Secretary
			 may adjust grant allocations under this subsection if the Secretary determines
			 that the adjustment is necessary to respond to an urgent threat or other
			 significant factors.
					(e)Security
			 improvement priorities
					(1)In
			 generalThe Secretary, in consultation with the Secretary of
			 Homeland Security, shall establish security improvement priorities for each
			 public transportation agency receiving a public transportation security
			 assessment.
					(2)Consultation;
			 prioritized planThe Secretary shall establish priorities under
			 paragraph (1)—
						(A)in consultation
			 with the management and employee representatives of the public transportation
			 agency; and
						(B)in a manner that
			 is consistent with the system’s prioritized plan of needed capital and
			 operational security improvements described in section 103(b).
						(3)ApplicabilityPriorities
			 established under paragraph (1) shall apply to funds provided to a public
			 transportation agency under this section.
					(f)Transit agency
			 responsibilitiesEach public transportation agency that receives
			 a grant under this section shall—
					(1)identify a security
			 coordinator to coordinate security improvements;
					(2)develop a
			 comprehensive plan that demonstrates the agency’s capacity for operating and
			 maintaining the equipment purchased under this section; and
					(3)report annually to
			 the Department of Transportation on the use of grant funds received under this
			 section.
					(g)Grant
			 requirementsExcept as otherwise specifically provided in this
			 title, a grant provided under this section shall be subject to the terms and
			 conditions applicable to grants made under section 5307 of title 49, United
			 States Code, and to such other terms and conditions as are determined by the
			 Secretary.
				106.Intelligence
			 sharing
				(a)Intelligence
			 sharingThe Secretary shall request that the Secretary of
			 Homeland Security provide appropriate and timely notification of all credible
			 terrorist threats against public transportation assets in the United
			 States.
				(b)Information
			 sharing analysis center
					(1)EstablishmentThe
			 Secretary shall fund the reasonable costs of the Information Sharing and
			 Analysis Center for Public Transportation (referred to in this subsection as
			 the ISAC) established pursuant to Presidential Directive 63 to
			 protect critical infrastructure.
					(2)Public
			 Transportation agency participationThe Secretary—
						(A)shall require
			 those public transportation agencies that the Secretary determines to be at
			 significant risk of terrorist attack to participate in the ISAC;
						(B)shall encourage
			 all other public transportation agencies to participate in the ISAC; and
						(C)shall not charge
			 any public transportation agency a fee for participation in the ISAC.
						107.Reporting
			 requirement
				(a)In
			 generalNot later than September 30, 2008, the Secretary, in
			 consultation with the Secretary of Homeland Security, shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 that describes the implementation of sections 103 through 106. The Secretary
			 may submit the report in classified and unclassified forms.
				(b)ContentsThe
			 report shall include—
					(1)a
			 description of the state of public transportation security in the United
			 States; and
					(2)a
			 description of actions taken by Federal, State, regional, and local governments
			 and private stakeholders to address threats to, and security weaknesses in, the
			 public transportation system and its assets.
					108.Public
			 Transportation employee security training program
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Homeland
			 Security, appropriate law enforcement, security, and terrorism experts,
			 representatives of public transportation agencies, and representatives of
			 public transportation employees, shall develop and issue guidelines for a
			 public transportation employee security training program to prepare public
			 transportation employees for potential threat conditions.
				(b)Public
			 Transportation agency programs
					(1)In
			 generalNot later than 90 days after the date on which Secretary
			 issues guidance under subsection (a) in final form, each public transportation
			 agency that has received or is undergoing a public transportation security
			 assessment shall develop an employee training program in accordance with such
			 guidance.
					(2)Review and
			 approvalEach public transportation agency referred to in
			 paragraph (1) shall submit its employee training program to the Secretary for
			 review and approval or amendment.
					(3)ImplementationNot
			 later than one year after the date on which the Secretary approves an employee
			 training program of a public transportation agency under paragraph (2), the
			 agency shall complete employee training in accordance with such program with
			 respect to the employees of the agency identified in the agency’s public
			 transportation security assessment. Other public transportation agency
			 employees may also be trained under the agency’s employee training
			 program.
					(c)ReportingAs
			 part of the Secretary’s report to Congress under section 107, the Secretary
			 shall include an analysis of the extent to which public transportation agencies
			 are successfully carrying out the employee training programs described in this
			 section.
				109.Authorization of
			 appropriations
				(a)Capital security
			 assistance programSubject to subsection (d), there is authorized
			 to be appropriated such sums as may be necessary to carry out section 105(a)
			 for each of fiscal years 2008 through 2010.
				(b)Operational
			 security assistance programSubject to subsection (d), there is
			 authorized to be appropriated such sums as may be necessary to carry out
			 section 105(b) for each of fiscal years 2008 through 2010.
				(c)Information
			 Sharing and Analysis CenterThere is authorized to be
			 appropriated to carry out section 106(b) $1,000,000 for each of fiscal years
			 2008 through 2010.
				(d)Effect of
			 recommended funding levelsAmounts appropriated for a fiscal year
			 to carry out a program authorized by section 105(a) or 105(b) may not exceed
			 the recommended funding level for that program established by the Secretary for
			 that fiscal year under section 104(c).
				(e)Period of
			 availabilitySums appropriated pursuant to this section shall
			 remain available until expended.
				IIOver-the-road bus
			 security assistance
			201.Emergency
			 over-the-road bus security assistance
				(a)In
			 generalThe Secretary of Transportation, acting through the
			 Administrator of the Federal Motor Carrier Safety Administration, shall
			 establish a program for making grants to private operators of over-the-road
			 buses for system-wide security improvements to their operations,
			 including—
					(1)constructing and
			 modifying terminals, garages, facilities, or over-the-road buses to assure
			 their security;
					(2)protecting or
			 isolating the driver;
					(3)acquiring,
			 upgrading, installing, or operating equipment, software, or accessorial
			 services for collection, storage, or exchange of passenger and driver
			 information through ticketing systems or otherwise, and information links with
			 government agencies;
					(4)training employees
			 in recognizing and responding to security threats, evacuation procedures,
			 passenger screening procedures, and baggage inspection;
					(5)hiring and
			 training security officers;
					(6)installing cameras
			 and video surveillance equipment on over-the-road buses and at terminals,
			 garages, and over-the-road bus facilities;
					(7)creating a program
			 for employee identification or background investigation;
					(8)establishing an
			 emergency communications system linked to law enforcement and emergency
			 personnel; and
					(9)implementing and
			 operating passenger screening programs at terminals and on over-the-road
			 buses.
					(b)Federal
			 shareThe Federal share of the cost for which any grant is made
			 under this section shall be 80 percent.
				(c)Grant
			 requirementsA grant under this section shall be subject to all
			 the terms and conditions that a grant is subject to under section 3038(f) of
			 the Transportation Equity Act for the 21st Century (49 U.S.C. 5310 note; 112
			 Stat. 393).
				(d)Report on
			 industry priorities
					(1)StudyThe
			 Administrator of the Federal Motor Carrier Safety Administration shall conduct
			 a study of—
						(A)the critical
			 assets and systems of the nationwide over-the-road bus industry;
						(B)security threats
			 to the assets and systems;
						(C)security
			 weaknesses in the assets and systems; and
						(D)redundant and
			 backup systems required to ensure the continued operation of critical elements
			 of the assets and systems in the event of an attack or other incident.
						(2)ConsultationIn
			 conducting the study, the Administrator shall consult with representatives of
			 private over-the-road bus operators and the employees of such operators.
					(3)ReportNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 shall submit to the Secretary of Transportation and the Secretary of Homeland
			 Security a report, based on the results of the study, detailing the critical
			 assets, threats, and weaknesses in the over-the-road bus industry. The
			 Administrator shall update the report on an annual basis.
					(e)Allocation of
			 grantsThe Secretary of Transportation, in consultation with the
			 Secretary of Homeland Security, shall establish priorities for the allocation
			 of grants under this section based on the report required by subsection (d)(3)
			 and shall make grants under this section in accordance with those
			 priorities.
				202.Plan
			 requirement
				(a)In
			 generalThe Secretary of Transportation may not make a grant
			 under section 201 to a private operator of over-the-road buses until the
			 operator has first submitted to the Secretary an application containing—
					(1)a
			 plan for making security improvements described in section 201 and the
			 Secretary has approved the plan; and
					(2)such additional
			 information as the Secretary may require to ensure accountability for the
			 obligation and expenditure of amounts made available to the operator under the
			 grant.
					(b)CoordinationTo
			 the extent that an application for a grant submitted under this section
			 proposes security improvements within a specific terminal owned and operated by
			 an entity other than the applicant, the applicant shall demonstrate to the
			 satisfaction of the Secretary that the applicant has coordinated the security
			 improvements for the terminal with that entity.
				(c)Consultation
			 with DHSIn approving plans under subsection (a)(1), the
			 Secretary may consult with the Secretary of Homeland Security.
				203.Over-the-road
			 bus definedIn this title, the
			 term over-the-road bus means a bus characterized by an elevated
			 passenger deck located over a baggage compartment.
			204.Bus security
			 assessment
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Transportation shall transmit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a preliminary
			 report in accordance with the requirements of this section.
				(b)Contents of
			 preliminary reportThe preliminary report shall include—
					(1)an assessment of
			 the over-the-road bus security grant program;
					(2)an assessment of
			 actions already taken to address identified security issues by both public and
			 private entities and recommendations on whether additional safety and security
			 enforcement actions are needed;
					(3)an assessment of
			 whether additional legislation is needed to provide for the security of
			 Americans traveling on over-the-road buses;
					(4)an assessment of
			 the economic impact that security upgrades of buses and bus facilities may have
			 on the over-the-road bus transportation industry and its employees;
					(5)an
			 assessment of ongoing research and the need for additional research on
			 over-the-road bus security, including engine shut-off mechanisms, chemical and
			 biological weapon detection technology, and the feasibility of
			 compartmentalization of the driver;
					(6)an assessment of
			 industry best practices to enhance security; and
					(7)an assessment of the total costs of needed
			 improvements to substantially improve the security of the Nation’s
			 over-the-road bus industry and a recommended funding level for carrying out
			 this title based on that assessment for each of fiscal years 2008 through
			 2010.
					(c)Consultation
			 with industry, labor, and other groupsIn carrying out this
			 section, the Secretary shall consult with over-the-road bus management and
			 labor representatives, public safety and law enforcement officials, and the
			 National Academy of Sciences.
				205.Funding
				(a)In
			 generalSubject to subsection
			 (b), there is authorized to be appropriated to the Secretary of Transportation
			 such sums as may be necessary to carry out this title for each of fiscal years
			 2008 through 2010.
				(b)Effect of
			 recommended funding levelsAmounts appropriated for a fiscal year
			 to carry out this title may not exceed the recommended funding level
			 established by the Secretary for that fiscal year under section 204(b)(7)
			 .
				(c)Period of
			 availabilityAmounts appropriated pursuant to this section shall
			 remain available until expended.
				IIIRail
			 Security
			301.Railroad
			 transportation security plan
				(a)Requirement
					(1)In
			 generalThe Secretary of
			 Transportation, in consultation with the Under Secretary of Homeland Security
			 for Border and Transportation Security, shall develop a plan for the security
			 of the Nation’s railroads. The plan shall include—
						(A)identification and
			 evaluation of critical railroad assets and infrastructures;
						(B)identification of
			 threats to those assets and infrastructures;
						(C)identification of
			 vulnerabilities that are specific to the transportation of hazardous materials
			 via railroad;
						(D)identification of
			 redundant and backup systems required to ensure the continued operation of
			 critical elements of the railroad system in the event of an attack or other
			 incident, including disruption of commercial electric power or communications
			 networks;
						(E)identification of
			 security weaknesses in passenger and cargo security, transportation
			 infrastructure, protection systems, procedural policies, communications
			 systems, employee training, emergency response planning, and any other area
			 identified by the plan;
						(F)a plan for the
			 Federal Government to provide increased security support at high or severe
			 threat levels of alert, developed in consultation with the freight and
			 intercity passenger railroads and State and local governments;
						(G)procedures for
			 establishing and maintaining permanent and comprehensive consultative relations
			 among the parties described in subsection (b); and
						(H)a contingency
			 plan, developed in conjunction with freight and intercity and commuter
			 passenger railroads, to ensure the continued movement of freight and passengers
			 in the event of an attack affecting the railroad system, which shall
			 contemplate—
							(i)the
			 possibility of rerouting traffic due to the loss of critical infrastructure,
			 such as a bridge, tunnel, yard, or station; and
							(ii)methods of
			 continuing railroad service in the Northeast Corridor in the event of a
			 commercial power loss, or catastrophe affecting a critical bridge, tunnel,
			 yard, or station.
							(2)Existing private
			 and public sector effortsThe plan shall take into account
			 actions taken or planned by both public and private entities to address
			 identified security issues and assess the effective integration of such
			 actions.
					(3)RecommendationsThe
			 Secretary of Transportation shall develop and implement prioritized
			 recommendations for improving railroad security, including recommendations
			 for—
						(A)improving the
			 security of rail tunnels, rail bridges, rail switching and car storage areas,
			 other rail infrastructure and facilities, information systems, and other areas
			 identified by the Secretary as posing significant railroad-related risks to
			 public safety and the movement of interstate commerce, taking into account the
			 impact that any proposed security measure might have on the provision of
			 railroad service;
						(B)deploying
			 equipment to detect explosives and hazardous chemical, biological, and
			 radioactive substances, and any appropriate countermeasures;
						(C)installing
			 redundant and backup systems to ensure the continued operation of critical
			 elements of the railroad system in the event of an attack or other incident,
			 including disruption of commercial electric power or communications
			 networks;
						(D)conducting public
			 outreach campaigns on passenger railroads;
						(E)deploying
			 surveillance equipment; and
						(F)identifying the
			 immediate and long-term costs of measures that may be required to address those
			 risks.
						(b)ConsultationIn
			 developing the plan under subsection (a), the Secretary of Transportation shall
			 consult with rail management, rail labor, owners or lessors of rail cars used
			 to transport hazardous materials, first responders, shippers of hazardous
			 materials, State Departments of Transportation, public safety officials
			 (including those within agencies and offices of the Department of Homeland
			 Security), and other relevant parties.
				(c)Report
					(1)ContentsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall transmit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 a report containing the plan and prioritized recommendations required by
			 subsection (a), along with recommended funding levels for each of fiscal years
			 2008 through 2010 for carrying out the implementation plan and such
			 recommendations.
					(2)FormatThe
			 Secretary may submit the report in both classified and redacted formats if the
			 Secretary determines that such action is appropriate or necessary.
					(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Transportation such sums as
			 may be necessary for fiscal years 2008 through 2010 for the purpose of carrying
			 out this section. Amounts appropriated for a fiscal year to carry out this
			 section may not exceed the recommended funding level for such fiscal year
			 established by the Secretary under subsection (c)(1). Amounts appropriated
			 pursuant to this subsection shall remain available until expended.
				302.Silence Means
			 Security
				(a)DefinitionsFor the purposes of this section—
					(1)the term
			 cargo information means information regarding—
						(A)the contents of a
			 rail car or container containing hazardous material, except for information
			 contained on a placard placed on a rail car;
						(B)the routes of such
			 hazardous material, including ports of embarkation and disembarkation and
			 locations of acceptance and delivery by shippers; or
						(C)security threats
			 or incidents occurring en route;
						(2)the term
			 covered individual means an employee of—
						(A)a rail
			 carrier;
						(B)a rail shipper;
			 or
						(C)a railroad
			 contractor or railroad labor organization; and
						(3)the term
			 security vulnerability means the existence of a condition,
			 practice, or procedure which may constitute a threat to national or homeland
			 security.
					(b)ProhibitionExcept
			 as provided in subsection (c), no covered individual shall reveal a security
			 vulnerability, cargo information, security plan, or security training program
			 to any other person.
				(c)Reporting of a
			 security vulnerability or cargo informationA covered individual may lawfully reveal or
			 report a security vulnerability, cargo information, security plan, or security
			 training program to—
					(1)an
			 employee of a railroad, or an agent acting on behalf of a railroad;
					(2)a
			 railroad police officer or any other Federal, State, or local law enforcement
			 or public safety official;
					(3)a
			 representative of the covered individual’s labor organization;
					(4)a
			 representative of a railroad industry organization, including the Association
			 of American Railroads, the American Public Transportation Association, the
			 American Short Line and Regional Railroad Association, and the Railway Supply
			 Institute;
					(5)a
			 representative of the Department of Transportation or Department of Homeland
			 Security, or any agency thereof; or
					(6)a
			 rail shipper, consignee, rail equipment owner, lessor or lessee, or person
			 handling or processing cargo information on behalf of a railroad, shipper, or
			 consignee.
					(d)Civil
			 PenaltiesAny person who violates this section shall be subject
			 to a civil penalty assessed by the Secretary of Transportation in an amount not
			 to exceed $5,000 per violation.
				303.Miscellaneous
			 technical and conforming provisions
				(a)Rail police
			 officersSection 28101 of title 49, United States Code, is
			 amended by striking the rail carrier each place it appears and
			 inserting any rail carrier.
				(b)Review of rail
			 regulationsNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Transportation, in consultation with the Under
			 Secretary of Homeland Security for Border and Transportation Security, shall
			 review existing rail regulations of the Department of Transportation for the
			 purpose of identifying areas in which those regulations need to be revised to
			 improve railroad security.
				(c)Railroad
			 securitySection 20101 of title 49, United States Code, is
			 amended by striking safety and inserting safety,
			 including security,.
				(d)Rail safety
			 regulationsSection 20103(a) of title 49, United States Code, is
			 amended by striking safety the first place it appears, and
			 inserting safety, including security,.
				(e)Certain
			 personnel limitations not To applyAny statutory limitation on
			 the number of employees in the Transportation Security Administration of the
			 Department of Transportation, before or after its transfer to the Department of
			 Homeland Security, does not apply to the extent that any such employees are
			 responsible for implementing the provisions of this title.
				304.DefinitionFor purposes of this title, the term
			 railroad has the meaning given that term in section 20102 of
			 title 49, United States Code.
			
